SCHEDULE III GENERAL ELECTRIC CAPITAL SERVICES, INC. SENIOR OFFICERS AND DIRECTORS BOARD OF DIRECTORS Jeffrey S. Bornstein William H. Cary Kathryn A. Cassidy James A. Colica Richard D’Avino Pamela Daley Brackett B. Denniston, III Jeffrey R. Immelt Mark J. Krakowiak John Krenicki, Jr. J. Keith Morgan Michael A. Neal (Chairman) Ronald R. Pressman John G. Rice John M. Samuels Keith S. Sherin EXECUTIVE OFFICERS CHAIRPERSON OF THE BOARD OF DIRECTORS Michael A. Neal CHIEF EXECUTIVE OFFICER Jeffrey R. Immelt CHIEF FINANCIAL OFFICER Keith S. Sherin CHIEF OPERATING OFFICER William H. Cary PRESIDENT Michael A. Neal William H. Cary EXECUTIVE VICE PRESIDENT Ronald R. Pressman SENIOR VICE PRESIDENT, FINANCE Jeffrey S. Bornstein SENIOR VICE PRESIDENT, CORPORATE TREASURY AND GLOBAL FUNDING OPERATION III - 1 Kathryn A. Cassidy SENIOR VICE PRESIDENT, GLOBAL RISK MANAGEMENT James A. Colica SENIOR VICE PRESIDENT, TAXES Richard D’Avino SENIOR VICE PRESIDENT AND CONTROLLER Jamie S. Miller VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY Craig T. Beazer III - 2
